
	
		I
		111th CONGRESS
		1st Session
		H. R. 3382
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Johnson of
			 Georgia (for himself, Mr. Deal of
			 Georgia, Mr. Shuler,
			 Mr. Latta,
			 Mr. Clay, Mr. Barrow, Mr.
			 Bishop of Georgia, and Mr.
			 Pascrell) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  individuals to purchase building products and home furnishings, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Improvements Revitalize the
			 Economy Act of 2009 or the HIRE Act
			 of 2009.
		2.FindingsThe Congress finds that—
			(1)the home furnishing and building products
			 market lost $67 billion in direct economic value from 2007 to 2008,
			(2)it is expected to
			 lose another $74 billion from 2008 to 2009,
			(3)273,000 American
			 jobs were lost in 2008 in this sector and 299,000 jobs are expected to be lost
			 in the sector in 2009, and
			(4)temporary, timely,
			 and targeted efforts are necessary to save and create jobs in this
			 sector.
			3.Deduction for
			 purchases of personal use building products and home furnishings
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Building
				products and home furnishings
						(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction for the taxable year an amount equal to the cost paid or incurred
				during the taxable year by the taxpayer for qualified building products and
				home furnishings.
						(b)Maximum
				deduction
							(1)In
				generalThe amount allowable as a deduction under subsection (a)
				to the taxpayer for any taxable year shall not exceed $2,000 in the case of a
				joint return ($1,000 in any other case).
							(2)Doubling of
				limitation for products meeting environmental standards
								(A)In
				generalIn the case of qualified building products and home
				furnishings which meet recognized environmental standards, the dollar
				limitation otherwise applicable under paragraph (1) shall be increased by the
				lesser of—
									(i)such limitation,
				or
									(ii)the cost of qualified building products and
				home furnishings paid or incurred by the taxpayer during the taxable year for
				property meeting such standards.
									(B)Recognized
				environmental standardsFor
				purposes of subparagraph (A), the term recognized environmental
				standards means—
									(i)LEED, Green Globes, and Energy Star
				standards, and
									(ii)any other widely
				recognized (or third-party verified) national or industry environmental
				standards having a positive life cycle analysis.
									(c)Adjusted gross
				income limitation
							(1)In
				generalThe dollar limitation
				applicable under subsection (b) shall be reduced (but not below zero) by the
				amount which bears the same ratio to such limitation as—
								(A)the excess
				of—
									(i)the taxpayer's
				modified adjusted gross income for such taxable year, over
									(ii)the applicable
				limitation, bears to
									(B)$10,000 ($20,000 in the case of a joint
				return).
								(2)Applicable
				limitationFor purposes of paragraph (1), the applicable
				limitation is—
								(A)$300,000 in the
				case of a joint return, and
								(B)$150,000 in any
				other case.
								(3)Modified
				adjusted gross incomeFor
				purposes of this section, the term modified adjusted gross income
				means adjusted gross income determined—
								(A)without regard to
				this section and sections 199, 911, 931, and 933, and
								(B)after application
				of sections 86, 135, 137, 219, 221, 222, and 469.
								(4)RoundingAny
				amount determined under this subsection which is not a multiple of $10 shall be
				rounded to the next lowest $10.
							(d)Qualified
				building products and home furnishingsFor purposes of this
				section—
							(1)In
				generalThe term qualified building products and home
				furnishings means—
								(A)any building product which is installed or
				applied (within 6 months after being purchased by the taxpayer) in or on a
				dwelling unit located in the United States and owned and used by the taxpayer
				as the taxpayer's principal residence (within the meaning of section 121),
				and
								(B)any tangible
				personal property which is used to furnish such dwelling unit,
								but only
				if the original use of such product or property begins with the
				taxpayer.(2)ExceptionsSuch
				term shall not include—
								(A)home electronics,
				including televisions, radios, entertainment systems, and computers,
								(B)home appliances, including refrigerators,
				ovens, dishwashers, clothes washers and dryers,
								(C)housewares,
								(D)artwork,
				photographs, and other home decorations, and
								(E)property for which
				depreciation (or amortization in lieu of depreciation) is allowable.
								(e)CostThe cost of property taken into account
				under this section shall include labor costs properly allocable to the onsite
				preparation, assembly, application, or original installation of the
				property.
						(f)TerminationThis
				section shall not apply to amounts paid or incurred after December 31,
				2011.
						.
			(b)Deduction
			 allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(22)Purchases of
				building products and home furnishingsThe deduction allowed by section
				224.
					.
			(c)Conforming
			 amendments
				(1)Sections 86(b)(2)(A), 135(c)(4)(A),
			 137(b)(3)(A), 199(d)(2)(A), 219(g)(3)(A)(ii), and 221(b)(2)(C)(i) of such Code
			 are each amended by inserting 224, after
			 222,.
				(2)Section
			 222(b)(2)(C) of such Code is amended by striking and 933 and
			 inserting 933, and 224.
				(3)Section
			 469(i)(3)(F)(iii) of such Code is amended by striking and 222
			 and inserting 222, and 224.
				(4)The table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
					
						
							Sec. 224. Building products and home
				furnishings.
							Sec. 225. Cross
				reference.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			4.Credit for
			 purchases of personal use building products and home furnishings
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Building
				products and home furnishings
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 20 percent of the cost paid or
				incurred during the taxable year by the taxpayer for qualified building
				products and home furnishings.
						(b)Maximum
				credit
							(1)In
				generalThe amount of credit allowed under this section for the
				taxable year shall not exceed $500 in the case of a joint return ($250 in any
				other case).
							(2)Doubling of
				limitation for products meeting environmental standardsA rule similar to the rule of section
				224(b)(2) shall apply for purposes of paragraph (1).
							(c)Adjusted gross
				income limitationThe dollar
				limitation under subsection (b) shall be reduced as provided in section 224(c);
				except that, for purposes of this section, the term modified adjusted
				gross income means adjusted gross income determined without regard to
				sections 911, 931, and 933.
						(d)Qualified
				building products and home furnishingsFor purposes of this
				section, the term qualified business products and home furnishings
				has the meaning given to such term by section 224(d).
						(e)Coordination
				with deductionNo credit shall be allowed under this section for
				the taxable year to any taxpayer who claims a deduction under section 224 for
				such year.
						(f)CostThe cost of property taken into account
				under this section shall include labor costs properly allocable to the onsite
				preparation, assembly, application, or original installation of the
				property.
						(g)TerminationThis
				section shall not apply to amounts paid or incurred after December 31,
				2011.
						.
			(b)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 adding at the end the following new item:
				
					
						Sec. 25E. Building products and home
				furnishings.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			5.Refundable credit
			 for purchases of building products and furnishings for resale
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45R.Purchases of
				building products and home furnishings for resale
						(a)In
				generalFor purposes of
				section 38, the building products and home furnishings for resale credit
				determined under this section for the taxable year is an amount equal to 10
				percent of the cost paid or incurred by the taxpayer during the taxable year
				for qualified buildings products and home furnishings purchased by the taxpayer
				for resale to customers.
						(b)Maximum
				creditThe amount of credit allowable under this section to the
				taxpayer for any taxable year shall not exceed $10,000.
						(c)Qualified
				building products and home furnishingsFor purposes of this section—
							(1)In
				generalThe term qualified building products and home
				furnishings means any tangible personal property of a type—
								(A)used to construct, repair, or improve a
				personal residence, or
								(B)used primarily within a personal
				residence.
								(2)ExceptionSuch
				term shall not include property described in subparagraph (A), (B), (C), or (D)
				of section 224(d)(2).
							(d)Controlled
				groupsFor purposes of this
				section, all persons treated as a single employer under subsection (a) or (b)
				of section 52 or subsection (m) or (o) of section 414 shall be treated as 1
				taxpayer, and the dollar limitation in subsection (b) shall be allocated among
				such persons in such manner as the Secretary shall prescribe.
						(e)TerminationThis
				section shall not apply to amounts paid or incurred after December 31,
				2011.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(36)the building products and home furnishings
				for resale credit determined under section
				45R(a).
					.
			(c)Credit To be
			 refundableSubsection (c) of
			 section 38 of such Code (relating to limitation based on amount of tax) is
			 amended by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)Special rules
				for credit for building products and home furnishings for resaleIn the case of the credit determined under
				section 45R—
						(A)this section and
				section 39 shall be applied separately with respect to such credit,
						(B)in applying
				paragraph (1) to such credit—
							(i)the tentative
				minimum tax shall be treated as being zero, and
							(ii)the limitation under paragraph (1) (as
				modified by subclause (I)) shall be reduced by the credit allowed under
				subsection (a) for the taxable year (other than the credit determined under
				section 45R), and
							(iii)the amount of the credit determined under
				section 45R in excess of the limitation under paragraph (1) (as modified by
				subclause (II)) shall be treated as a credit under subpart
				C.
							.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					Sec. 45R. Purchases of building
				products and home furnishings for resale..
				
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2008.
			
